Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 8/3/22 are deemed allowable.

The closest piece of prior art is Hughes 6185747 B1 in view of Fisher US 20090271913 A1 
The current claims are distinguished from Hughes and Fisher at least because Hughes and Fisher does not teach, suggest, or disclose: a sleeve for improved control, grip, and performance, comprising: a textile base layer, at least two external grip zones, at least one internal grip zone, and a spine; wherein the textile base layer is seamless; wherein the textile base layer is composed of a compressive material which is fitted to the skin; wherein the at least two external grip zones are on an anterior side of the sleeve and are separated corresponding to the phalanges regions of a corresponding finger or thumb; wherein a coefficient of friction of the at least two external grip zones is greater than a coefficient of friction of the textile base layer; wherein the at least two external grip zones are separated such that at least one textile region of the sleeve between the at least two external grip zones is less rigid than the at least two external grip zones to promote bending at the at least one textile region of the sleeve; wherein the at least one internal grip zone extends lengthwise along at least part of an internal surface of the sleeve; wherein the at least one internal grip zone is configured to contact skin of a user; wherein the spine is segmented to provide flexibility to the sleeve; wherein the spine extends along a length of the sleeve; Page 2 of 24Attorney Docket No. 4333-003Application No.: 16/562,983 wherein the sleeve is configured to cover the proximal phalanges region and the intermediate phalanges region of the corresponding finger or thumb; and wherein the spine is woven or knit into the textile base layer and is constructed of a segmented padding material. 

The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732